IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,307




EX PARTE JOSEPH DENNIS LEWIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1060932-A IN THE 178TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Fourteenth Court of Appeals affirmed his conviction.  Lewis
v. State, No. 14-07-00377-CR (Tex. App. - Houston [14th Dist.], May 29, 2008).  
            Applicant contends that he was denied the opportunity to petition this Court for discretionary
review, because counsel failed to timely notify Applicant that his conviction had been affirmed and
failed to advise him of his right to petition for discretionary review pro se. Appellate counsel filed
an affidavit with the trial court, indicating that he timely mailed the notification to Applicant.  We
remanded this application to the trial court for findings of fact and conclusions of law.
             The record has now been supplemented with an affidavit and authenticated copies of the
prison mail logs from Applicant’s unit during the applicable period of time.  Based on those
documents, the trial court has entered findings of fact and conclusions of law that Applicant did not
timely receive the notification from appellate counsel that his conviction had been affirmed and that
he had a  right to petition for discretionary review pro se. See Ex parte Riley, 193 S.W.3d 900 (Tex.
Crim. App. 2006).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause
No. 14-07-00377-CR that affirmed his conviction in Cause No. 1060932-A from the 178th Judicial
District Court of Harris County.  Applicant shall file his petition for discretionary review with the
Fourteenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: March 3, 2010
Do not publish